Citation Nr: 1525808	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due solely to the components of the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was most recently before the Board in September 2014, the Board decided the Veteran's appeal for a higher rating for his service-connected left knee disability and determined that the issue of entitlement to a total rating based on unemployability due to the service-connected left knee disability had not been raised by the record.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a joint motion of the parties.  In the joint motion the Veteran agreed to abandon his appeal with respect to the Board's decision on the ratings for his service-connected left knee disability, and the parties agreed that the Board should have addressed the issue of entitlement to a TDIU due to the service-connected left knee disability.  The case has been remanded to the Board to address the TDIU claim.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

In light of the Court's determination that the TDIU claim is at issue in this appeal, the Board has determined that the Veteran should be provided appropriate notice in response to the TDIU claim, that he should be provided and requested to complete the appropriate form to claim entitlement to a TDIU, that all outstanding, pertinent medical evidence should be obtained, and that the Veteran should be afforded a VA examination to determine address the impact of the service-connected left knee disability on his employability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with all required notice in response to the claim for a TDIU based on the components of the service-connected left knee disability.  In addition, provide and request the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Undertake appropriate development to obtain outstanding records pertinent to the issue on appeal.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the degree of severity of the components of the Veteran's left knee disability and the impact of the components of the Veteran's ability to work.  All pertinent evidence of record should be made available to and reviewed by the examiner.

Based on the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the components of the service-connected left knee disability are currently sufficient by themselves or have been sufficient by themselves during any portion of the period of the claim to preclude the Veteran from maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed also must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

